Citation Nr: 1102083	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  06-00 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1949 to August 
1976.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In February 2009, the Board remanded the claims for increased 
ratings for further development and referred the matter of TDIU 
to the RO.  In July 2010, the Board denied an increased 
disability rating for service-connected arthritis of the lumbar 
spine, residuals of L3 to S1 fusion, limitation of movement, 
degenerative disc disease, and granted 20 percent ratings for 
service-connected radiculopathy of the left and right lower 
extremities associated with arthritis of the lumbar spine, 
residuals of L3 to S1 fusion, limitation of movement, 
degenerative disc disease.  The Board remanded the matter of TDIU 
for adjudication by the RO in the first instance.  Unfortunately, 
the issue of TDIU must once again be remanded for further 
development.  

In July 2010, the Board referred the matter of a temporary total 
rating in connection with the July 2006 surgery.  The Board noted 
that in light of the April 2010 grant of service connection for 
thoracic spine degenerative joint disease and fusion from T9 
effective from October 29, 2004, the issue of entitlement to a 
temporary total rating a temporary evaluation because of surgery 
for this disability should be revisited.  In September 2006, the 
Veteran requested a temporary total rating for surgery that was 
performed in July 2006.  A January 2007 rating decision denied 
the claim, noting that the T10 laminectomy, etc. was not for a 
service-connected disability.  Although the Veteran did not file 
a timely notice of disagreement (NOD) with that denial, he again 
requested a temporary total rating in April 2008.  In a July 2008 
letter, the RO explained to the Veteran that the January 2007 
rating was final.  However, in light of the Board's taking 
jurisdiction of the issue of entitlement to service 
connection for a thoracic spine disability in February 
2009, the Board concludes that the RO should readjudicate 
the matter of a temporary total rating in connection with 
the July 2006 surgery.  Therefore, the Board refers the 
matter of entitlement to a temporary total rating for 
service-connected thoracic spine degenerative joint 
disease and fusion from T9 in connection with a July 2006 
surgery to the AOJ for readjudication.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the February 2009 remand, the Board noted that in an April 
2008, the Veteran stated that he was entitled to a total 
disability rating based on individual unemployability (TDIU).  
The Board remanded the matter in July 2010.

In a November 2010 supplemental statement of the case (SSOC), the 
RO denied the claim.  It was noted that the Veteran returned 
Forms 21-8940 and 21-4142 but they were uncompleted.  The RO also 
noted that the Veteran's combined rating is 70 percent disabling.  
However, the RO concluded that the evidence did not show that he 
was unable to keep gainful employment.

The Board concludes that a remand is needed to obtain a VA 
examination.  The evidence of record reflects that the Veteran is 
in receipt of a 70 percent combined rating for his service-
connected disabilities.  Thus, he meets the criteria under 38 
C.F.R. § 4.16(a).  Further, his most recent VA examinations 
reflect that he has limitations with standing and sitting and 
that he falls.  The Board concludes that is sufficient 
information on which to obtain a VA examination in connection 
with the claim.

The Board also observes that the November 2010 SSOC was returned 
as undeliverable.  It should be noted that on his August 2010 
Form 21-4142, the Veteran provided a different address then the 
one correspondence had been previously sent to.  However, the 
November 2010 SSOC was sent to his old address.  Accordingly, the 
Veteran's new address should be updated and the November 2010 
SSOC should be resent.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should update the Veteran's 
address to reflect that which he provided on 
the August 2010 Form 21-4142.  Thereafter, 
the November 2010 SSOC should be resent to 
his new address.

2.  The Veteran should be afforded a VA 
examination to determine the effect of his 
service-connected disabilities on his 
employability.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  A copy of the 
claims file and remand should be made 
available to the examiner for review.  The 
examiner is requested to review all pertinent 
records associated with the claims file.

It should be noted that consideration may be 
given to the Veteran's level of education, 
special training, and previous work 
experience, but not to his age or the 
impairment caused by nonservice-connected 
disabilities.  The question is whether the 
Veteran is capable of performing the physical 
and mental acts required by employment, not 
whether he can find employment.  

The examiner should comment on the effect of 
the Veteran's service-connected disabilities 
(lumbar spine, thoracic spine, left and right 
lower extremity radiculopathy, hypertension, 
and residual scars of a bone graft to the 
right iliac crest) on his ability to engage 
in any type of full-time employment and 
whether, in the examiner's opinion, the 
service-connected disabilities are of such 
severity to result in unemployability.  In so 
doing, the examiner should consider the 
Veteran's acquired skills and past work 
history (communications, maintenance, crypt 
tech) before arriving at any conclusions.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


